Citation Nr: 1426370	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depressive/dysthymic disorder. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for frostbite residuals of the right nipple. 

4.  Entitlement to service connection for frostbite residuals of the left nipple.  

5.  Entitlement to service connection for bowel disability.  

6.  Entitlement to service connection for frostbite residuals of the right great toe. 

7.  Entitlement to service connection for frostbite residuals of the left great toe. 

8.  Entitlement to service connection for a left knee disability. 

9.  Entitlement to service connection for a left ankle disability.  

10.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to February 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from  March 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Notices of disagreement (NOD) were received in August 2009 and statements of the case (SOC) were issued in September 2009.  A substantive appeal, as to all issues, was filed in September 2009.  

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown by the competent medical evidence of record to have  a current psychiatric disability, to include depressive/dysthymic disorder.

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, frostbite residuals of the right nipple.  

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, frostbite residuals of the left nipple.  

4.  It is not shown that the Veteran has, or during the pendency of this claim has had, a bowel disability.  

5.  It is not shown that the Veteran has, or during the pendency of this claim has had, frostbite residuals of the right great toe.  

6.  It is not shown that the Veteran has, or during the pendency of this claim has had, frostbite residuals of the left great toe.  

7.  It is not shown that the Veteran has, or during the pendency of this claim has had, a left knee disability.  

8.  It is not shown that the Veteran has, or during the pendency of this claim has had, a left ankle disability.  

9.  It is not shown that the Veteran has, or during the pendency of this claim has had, a right ankle disability.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disability, to include depressive/dysthymic disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Service connection for frostbite residuals of the right nipple is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Service connection for frostbite residuals of the left nipple is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Service connection for a bowel disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  Service connection for frostbite residuals of the left great toe is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  Service connection for frostbite residuals of the right great toe is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

9.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

      Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided VCAA notices to the Veteran in January and June 2009.  These letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini, 18 Vet. App. at 120-121.  Therefore, the Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

      Duty to Assist

VA has obtained the Veteran's service treatment records (STRs).  On various occasions, the Veteran was asked to identify all post-service treatment she received for the claimed disabilities and provide executed authorizations (VA Forms 21-4142) for VA to obtain copies of her post-service treatment records.  In response, she signed and submitted the VCAA acknowledgements, but in June 2009 she only executed authorizations for the treatment received at Fort Sill, which was during her service, and was already of record.  She did not provide any information regarding post-service treatment.  In August and October 2009, the Veteran provided written communications in which she stated that she was seeking treatment and compiling evidence.  No evidence was submitted.  In November 2009, VA sent a letter again requesting the Veteran identify her post-service treatment providers and execute the required authorizations.  The Veteran failed to respond.  "The duty to assist is not always a one way street.  If a Veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the Veteran did not provide the information and/or releases that were necessary in order for VA obtain the Veteran's private treatment records, those records could not be obtained and the Board finds that no additional assistant in this regard is required.  

The Veteran was afforded a VA examination in February 2009 for her allegations of right shoulder and psychiatric disabilities.  With regard to the claimed psychiatric disabilities, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  With regard to the remaining claims, the RO did not arrange for a VA examination decided herein.  As will be discussed below, absent any competent evidence suggesting that the Veteran has a diagnosis of the claimed disabilities, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues addressed in the decision that follows and that no further action is necessary with respect to the issues adjudicated herein.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein, and under these circumstances, no further action is necessary to assist the claimant with this appeal with respect to the issues adjudicated below. 

Legal Criteria 

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

Initially, the Board notes that it has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Psychiatric Disorder

Service treatment records note the Veteran was treated for major depression and a dysthymic disorder while in service.  Upon separation from service, she was afforded a VA examination in February 2009.  On examination, she reported that she had no current problems with depression, was not taking medication, had not been to the mental health clinic since October 2008, and no longer felt depressed.  The examiner specifically noted that there was no evidence of depression and that although she was previously diagnosed with depression, she no longer had problem with depression.  The examiner noted that he was unable to document any criteria for any specific psychiatric diagnosis at the time of the examination.  No diagnosis was given.  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence of record that the Veteran has (or during the pendency of the claim has had) a psychiatric disorder.  The only medical evidence of record failed to diagnosis a psychiatric disability.  While the Veteran continues to assert that her depression did not resolve and persists, the Board notes that while the Veteran is competent to provide evidence of complaints or symptoms she may experience (such as depressed mood), she is not a medical professional and is not competent to establish by her opinion that she has a psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Without competent evidence of a current psychiatric disability, there is no valid claim of service connection for such disability.  See Brammer , 3 Vet. App. at 225.  Accordingly, the preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

Frostbite residuals of the nipples and great toes, bowel disability, left ankle disability, right ankle disability, and left knee disability 

As noted above, the Veteran has not identified any post-service treatment for the claimed disabilities.  As such, there is no competent evidence of record that the Veteran has (or during the pendency of this claim has had) frostbite residuals of both nipples, frostbite residuals of both great toes, a bowel disability, left knee disability, left ankle disability, or right ankle disability.  

The Board has considered the Veteran's lay statements that she has frostbite residuals of both nipples, frostbite residuals of both great toes, a bowel disability, left knee disability, left ankle disability, and right ankle disability.  While the Veteran is competent to provide evidence about complaints or symptoms she has experienced, she is not a medical professional and is not competent to establish by her opinion that she has any diagnosed disabilities.  Rendering a diagnosis is a matter beyond the capability of lay observation, but is a complex medical question that requires specific medical knowledge/training (and diagnostic studies).  See Jandreau, 492 F. 3d 1372.

In the absence of proof of current disability, there can be no valid claim of service connection.  See Brammer , 3 Vet. App. at 225.  Accordingly, the preponderance of the evidence is against these claims; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.

ORDER

Service connection for an acquired psychiatric disability, to include depressive/dysthymic disorder is denied. 

Service connection for frostbite residuals of the right nipple is denied. 

Service connection for frostbite residuals of the left nipple is denied.  

Service connection for bowel disability is denied.  

Service connection for frostbite residuals of the right great toe is denied. 

Service connection for frostbite residuals of the left great toe is denied. 

Service connection for a left knee disability is denied. 

Service connection for a left ankle disability is denied.  

Service connection for a right ankle disability is denied.  


REMAND

Regarding the claim of service connection for a right shoulder disability, the Board notes that the Veteran was afforded an examination for this disability in February 2009.  Upon review of the examination, it is unclear whether the examiner examined the right or left shoulder, as both are identified interchangeably.  Therefore, the Board finds this examination to be inadequate and a new examination is warranted.  See Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any current right shoulder disability.  It is imperative that the claims file be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Does the Veteran have a current right shoulder disability? 

b. If so, what is the most likely etiology for the Veteran's right shoulder disability?  Specifically, is it at least as likely as not (a 50 percent or higher probability) that such disability was incurred in, or is otherwise related to her active duty service?

The examiner should set forth detailed reasons for all opinions offered. 

2.  The RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3. Thereafter, the RO should review the expanded record and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


